NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 6, 2021*
                                 Decided May 7, 2021

                                        Before

                            DIANE S. SYKES, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            AMY J. ST. EVE, Circuit Judge

Nos. 20-3055 & 20-3056

UNITED STATES OF AMERICA,                        Appeals from the United States District
     Plaintiff-Appellee,                         Court for the Northern District of Indiana,
                                                 Hammond Division.

      v.                                         Nos. 2:14-CR-30-TLS-JEM &
                                                      2:12-CR-26-TLS-JEM

BEAVER B. RUSSELL,                               Theresa L. Springmann,
    Defendant-Appellant.                         Judge.

                                      ORDER

       Beaver Russell, a federal inmate suffering from chronic health conditions, sought
compassionate release based on his susceptibility to complications if he contracted
COVID-19. See 18 U.S.C. § 3582(c)(1)(A)(i). The district court denied relief, concluding
that Russell had not shown that his medical concerns or the sentencing factors under



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
Nos. 20-3055 & 20-3056                                                             Page 2

18 U.S.C. § 3553(a) supported early release. Because the court did not abuse its
discretion in denying the motion, we affirm.

      Russell pleaded guilty in 2014 to bank robbery, 18 U.S.C. § 2113(a), and received
a 140-month prison sentence. He is housed at the Federal Correctional Institution
Williamsburg in Salter, South Carolina, and has a projected release date in
September 2024.

       In August 2020, Russell moved for compassionate release in light of the
pandemic, his age, 56, and his chronic conditions—type-II diabetes, high blood
pressure, high cholesterol, and obesity. He also alluded to his positive conduct in
prison, including his participation in self-improvement classes and substance abuse
counseling.

       The district court denied the motion because Russell had not shown
“extraordinary and compelling reasons” for release under § 3582(c)(1)(A)(i). The court
found no evidence to suggest that Russell—whose conditions were being monitored
and managed with medication—could not care for himself. The court also determined
that the § 3553(a) factors weighed against his release. In the court’s view, the
seriousness of the offense (including his pretense of using a gun during one robbery),
the need for deterrence and protection of the public (his ten prior felony convictions did
not deter him from robbing three banks in less than five weeks), and the need to
promote respect for the law (four years remained on his sentence) outweighed any
positive postconviction behavior.

        On appeal, Russell contends that his advancing age and favorable record in
prison weigh heavily in favor of release. These facts alone, however, do not reflect that
the court abused its discretion in denying relief. Section 3582(c)(1)(A) authorizes a court
to grant early release only “after considering the factors set forth in section 3553(a).”
Here, the court permissibly concluded that any argument for release was outweighed
by the § 3553(a) factors—most notably, his commission of serious offenses in a short
period of time; his substantial criminal history; and the need for deterrence, public
safety, and just punishment based on his recidivist behavior and the remaining time on
his sentence. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).

        Russell, for the first time, proposes new reasons for early release—that the death
of his father in 2018 left his stepsister in need of care, and that he contracted COVID-19
two months after the district court denied his motion. But we are limited to reviewing
Nos. 20-3055 & 20-3056                                                          Page 3

the evidence presented in the district court and may not consider this new information
on appeal. See United States v. Howell, 958 F.3d 589, 595 (7th Cir. 2020).

                                                                           AFFIRMED